 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDAce Galvanizing,Inc.andJamesA. Douvier. Case19-CA-7286March 27, 1975DECISION AND ORDERBY MEMBERS JENKINS, KENNEDY, AND PENELLOUpon a charge filed August 28 and amended Septem-ber 30, 1974, by James A. Douvier, an individual, theGeneral Counsel of the National Labor RelationsBoard, by the Regional Director for Region 19, issueda complaint on October 7, 1974, against Respondent,Ace Galvanizing, Inc.The complaint alleged that Respondent violated Sec-tion 8(a)(1) and 8(a)(5) of the Act' by its refusal topay as severance pay wages in lieu of accrued sick leavewhich had accrued to employees pursuant to the termsof an expired labor agreement prior to the date onwhich Respondent put into effect its "last and bestoffer." Respondent denied the material allegations ofthe complaint.On December 2, 1974, the parties entered into aStipulation of Facts for Submission to the Board. Bythe terms of the stipulation, the parties agreed to trans-fer the proceeding to the Board, to waive a hearingbefore an Administrative Law Judge and the issuanceby him of a decision and recommended order, and tosubmit the case for findings of fact, conclusions of law,and order directly by the Board based on a recordconsisting of the formal papers, stipulation of facts, andthe attached exhibits. On December 10, 1974, theBoard approved the parties' stipulation, and orderedthat the proceeding be transferred to the Board. There-after, the Respondent and General Counsel filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the basis of the stipulation, including the ex-hibits, the briefs, and the entire record in this proceed-ing, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERRespondent, Ace Galvanizing, Inc., is a Washingtoncorporation engaged in the business of galvanizingmetal objects in Seattle, Washington. Respondent, dur-ing the past 12 months, made out-of-state sales andpurchases each in excess of $50,000. We find the- Re-1The complaint originally alleged violations of Sec 8(a)(1), (3), and (5).By letter dated October 22, 1974,the Regional Director approved Douvier'srequest for withdrawal of the 8(a)(3) allegation.spondent is, and at all material times has been, engagedin commerce within the meaning of Section 2(6) and (7)of the Act and that it will effectuate the purposes of theAct to assert jurisdiction herein.IITHE LABOR ORGANIZATION INVOLVEDInternationalBrotherhood of Teamsters, Chauf-feurs,Warehousemen & Helpers of America, LocalUnion No. 174, is, and at all times material herein hasbeen, a labor organization within the meaning of Sec-tion 2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESThe parties' stipulation shows these facts:On or about May 1, 1970, Northwest GalvanizingCompany entered into a laboragreementwith Inter-national Brotherhood of Teamsters, Chauffeurs, Ware-housemen &Helpers of America, Local Union No.174,3 the duly recognized exclusive bargaining agentofNorthwest'sproductionandmaintenanceemployees.4The collective-bargaining contract ex-pired on April 30, 1973.In May 1972, Respondent purchased the assets ofNorthwest and assumed the obligations and respon-sibilities of Northwest under the collective-bargainingcontract as a successor employer.The following provisions included in the May 1970collective-bargaining contract are relevant to the issueraised in this proceeding:ARTICLE XVIISick Leave3.EFFECTIVE May 1, 1972: All regular em-ployees shall accumulate sick leave pay at the rateof one (1) day (eight (8) hours) per month.ARTICLE XVII7. In the event an employee is discharged orterminates his employment,all the accumulatedsick leave shall be paid to the employee as sever-ance pay.From May 1, 1973, to January 7, 1974, the Respond-ent and the Union met in several negotiating sessionsand utilized the services of a mediator from the Federal2Herein called Northwest3Herein calledthe Union.4 The collective-bargaining agreement covered the following appropriateunitAll production and maintenance employees at the Employer's facilityat 429 South 96th Street, Seattle, Washington,excluding office cleri-cals, professional employees,guards,and supervisors as defined by theAct.217 NLRB No. 33 ACE GALVANIZING, INC.145Mediation and Conciliation Service in an attempt toreach agreement on a new contract. The Union's initialproposal provided for no change in the sick leave clauseand set forth May 1, 1973, as the effective date for anew collective-bargainingcontract.Respondent'scounterproposal, which would delete article XVII ofthe expired contract's sick leaveclause,provided, inpertinent part:ARTICLE XVIISick Leave1. Sick Leave. Employees shall accumulate forty(40) hours of sick leave with pay in any one (1)contract year. Sick leave shall accumulate at therate of three and one-third (3-1/3) hours permonth. Sick leave benefits shall be payable com-mencing the employee's second scheduled work-ing day of sickness. When an individual is hospi-talized,benefits shall be payable commencing onthe first day. A doctor's certificate must be pre-sented to the Company in order to receive sickleave benefits.2.Amount of Pay. Payment for sick leave daysshall be for an eight (8) hour clay.3. Sick Leave Bank. Sick leave allowance shallbe used only for bona fide illness of an employeeon his scheduled work days. Any unused sickleave shall be accumulated into a sick leave bankof not more than thirty (30) days. Unused sickleave shall be accumulated into a sick leave bankof not more than three hundred (300) hours; saidbank to be used for the future illness of an em-ployee as his needs may require. Sick leave usedshall be deducted from the accumulated bank.In addition, Respondent proposed that the effectivedate of the new contract occur on the first of the monthfollowing an agreement on a new contract.During the meeting of January 7, 1974, with themediator present, it became apparent to both sides thatan impasse had been reached as to the parties' positionon the sick leave plan. Thereafter, Respondent formallyserved notice on the Union of its intention to put intoeffect the terms of its counterproposal.' Respondent'sfinal proposal was put into effect on January 15, 1974.The only immediate effect of the amendment to thecontract was to reduce the rate at which sick leave wasbeing accrued by unit employees.The sick leave provision proposed by Respondentwas essentially identical to that appearing in a large5 Respondent, by letter dated January 9, 1974, advised the Union of itsfinal position in the form of a proposed amendment to the expired contract.The letter indicated that unless the proposed amendment was accepted bythe Union within 5 days, the Company intended to place into effect theterms of the amendment.number of contracts which the Union had with otheremployers. The Union and Respondent understoodthat Respondent's proposed sick leave clause would notprovide for payment of accrued sick leave as severancepay on an employee's termination,as did the existingclause.However,at no time during the negotiations dideither party discuss the question of what effect, if any,Respondent's proposed revision would have on an em-ployee's right at termination to draw separation pay inlieu of sick leave which had accrued either prior totermination of the old agreement or prior to the effec-tive date of the new agreement.On December 21, 1973, seven employees were laidoff for approximately 2 weeks. These employees werepaid their accrued vacation benefits and that portion oftheir sick leave which had accrued prior to May 1,1973. Although the contract was silent on employees'rights in the case of temporary layoffs, it had been thepast practice of Respondent and its predecessor to treattemporary layoffs as permanent terminations for vaca-tion and sick leave purposes.One of the seven employees contacted a businessrepresentative of the Union in order to obtain severancepay for the sick leave he had accrued for the period ofMay 1 through December 21, 1973. The Respondentcontended that the employee was not entitled to thepay.The business representative informed the em-ployee that the Union could not assist him due to pend-ing bargaining negotiations. The employee filed an un-fair labor practice charge against Respondent alleginga violation of Section 8(a)(5) and (1) of the Act inRespondent's failure to pay accrued sick leave for theperiod May 1 through December 21, 1973, to the em-ployees laid off on the latter date. Respondent volun-tarily paid the employees and the charge was with-drawn.On March 18,1974, the unit employees began aneconomic strike. Thereafter, Respondent hired perma-nent replacements for the striking employees, Duringthe period between April 18 and August 1, 1974, the 15striking unit employees terminated their employmentwith Respondent. Each striking employee was paid hisaccrued vacation time but was not paid for his accruedsick leave.'On July 24, 1974, the Union disclaimedinterest in the unit and withdrew its picket lines.Douvier and Gar Isharn, two strikers, terminatedtheir employment on July 25 and August 1, 1974, re-spectively.The Douvier and Gar Isham terminationsoccurred subsequent to the withdrawal of the picketline,whereas all other terminations occurred prior tothe end of the strike. Gar Isham was subsequentlyrehired by Respondent but was not credited with ac-crued sick leave.6 Three of the 15 strikers (Ben Howard,Richard White, and Roy Den-man) had no accrued sick leave as of the commencement of the strike 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDThere is no disagreement as to the existence of abargaining impasse,nor, is it disputed that an employermay affect unilateral changes in working conditions byputting into effect its last offer preceding theimpasse.'However,theGeneral Counsel contendsthat if such unilateral change is to be valid the termsof the employer's last proposal must be reasonablycomprehended within its preimpasse proposals, "thatis,after good-faith negotiations have exhausted theprospects of concluding an agreement,an employerdoes not violate the Act bymaking unilateral changesthat are reasonably comprehended within his pre-impasse proposals."'The General Counsel arguesthat the implications of Respondent's proposal to dis-continue severance pay in lieu of sick leave were neverdiscussed during negotiations. Therefore, Respondent'sproposal could not reasonably be comprehended or in-terpreted by the Union or employees to mean that sev-erance pay in lieu of sick leave accrued prior to May1and during the hiatus period from May 1, 1973, toJanuary 15, 1974, would be discontinued, especiallysince other contract clauses were intended to have aprospective application.Stipulated facts show the Union and the Respondentunderstood,that the proposal on its face would discon-tinue severance pay in lieu of sick leave. However, theproposal offers no explanation as to the time frame forRespondent's proposal. There was no discussion duringnegotiations as to whether Respondent's proposalwould affect sick leave accrued prior to the expirationof the old contract, May 1, 1973; or whether it woulddiscontinue sick leave accrued between May 1, 1973,and January 15, 1974; or whether its effect would onlyapply to sick leave accrued after January 15, 1974.The bargaining history reveals Respondent intendedthe proposal to have a prospective, not retroactive, ap-plication.During the early bargaining sessions theUnion_ proposed that the new contract be made effec-tive from May 1, 1973, the termination date of the oldcontract. The effect of the Union's proposal would havemade contract terms and benefits retroactive,since an-agreementwould not have been reached until afterMay, 1, 1973. Respondent rejected this date andproposed that the effective date be the first of themonth followingagreementon a new contract. Theresult of Respondent's proposed date would have madecontract terms and benefits effectivein futuro.Duringanother bargaining session the Union offered October1,' 1973, as an effective contract date. Respondent againinsisted that the first of the month following agreementbe the effective contract date.7TaftBroadcastingCo.,WDAFAM-FM TV,163 NLRB 475 (1967),enfd.sub nom. American Federation of Television and Radio Artists,AFL-CIO,Kansas Localv.N.LR.B,395 F 2d 622(C A D.C, 1968).8Supra,478.Moreover,according to the Respondent's notifica-tion to the Union, the amendment providing for ratereduction of accrued sick leave from 8 hours per monthto 3-1/3 hours per month was to become effective onJanuary 15, 1974.9 On January 15, 1974, Respondentplaced its amendment into effect; the only immediateeffect of the amendment was to reduce the rate at whichsick leave was being accrued by unit employees.Further, after the filing of unfair labor practicecharges Respondent paid employees temporarily laidoff on December 21, 1973, for accrued sick leave fromMay i to December 21, 1973, a period after the expira-tion of the old contract. Thus, it is difficult not tointerpret Respondent's proposal as meaning that untilJanuary 15, 1974, severance pay in lieu of accrued sickleave would continue.We find Respondent's argument that the Union wasaware of the impact of Respondent's proposal becausethe Union had similar clauses to that proposed by Re-spondent in other contracts to be without merit.loThere is no evidence which indicates the Union under-stood that a retroactive effect was intended for Respon-dent's proposal relative to sick leave,while all otherproposals by Respondent were to have only prospectiveeffect. Therefore we find that Respondent's sick leaveproposal was intended to have prospective effect only,but that consequently Respondent violated Section8(a)(5) and(1) by unilaterally applying its postimpasseproposal,discontinuing severance pay in lieu of ac-crued sick leave, retroactively.IV THE REMEDYHaving found that by the aforementioned conductRespondent has violated Section 8(a)(5) and (1) of theAct, we shall order it to cease and desist fromengagingin such conduct in the future and take certain affirma=tive action designed to effectuate the policies of the Act.As we have found Respondent's proposal to discon-tinue severance, pay in lieu of accrued sick leave effec-tive as of January 15, 1974, did not apply to sick leaveaccrued prior to January 15, 1974, we shall order Re-spondent to reimburse terminated employees for allaccrued sick leave which they had on the books as ofJanuary 15, 1974, with interest at 6 percent in themannerset forth inIsis Plumbing & Heating Co.,138NLRB 716 (1962).9 The Union was aware that January 15, 1974, would act as the amend-ment's effective date because Respondent's letter of January 9, 1974, to theUnion stated, "The enclosed Amendment is our Company's final positionIf the enclosed Amendment is not accepted within five (5) days, we intendto place into effect the terms of the Amendment."10The fact that suchclauses appearedin other contracts in no wayindicates that the Union had ever previously encountered the situation inwhich this clause would replace language of the sort contained in Respon-dent's old contract ACE GALVANIZING, INC.147CONCLUSIONS OF LAW1.Ace Galvanizing, Inc., is an employer engaged incommerce within the meaning of Section2(6) and (7)of the Act.2. International Brotherhood of Teamsters, Chauf-feurs,Warehousemen & Helpers of America, LocalUnion No. 174, is a labor organization within themeaning of Section 2(5) of the Act..3.At times material herein the Union was the exclu-sive representative of the employees in the followingdescribed unit for the purposes of collective bargainingwithin the meaning of Section 9(a) of the Act:All production and maintenance employees at theEmployer's facility at 429 South 96th Street, Seattle,Washington, excluding office clericals, professionalemployees, guards, and supervisors as defined by theAct.4.By refusing to pay terminated employees sever-ance pay in lieu of accrued sick leave pursuant to termsof an expired labor agreement prior to the date Re-spondent put into effect its final offer, Respondent en-gaged in unfair labor practices violative of Section8(a)(5) and(1) of the Act.5.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the meaningof Section 2(6) and (7) of the Act.rights guaranteed in Section(7) of the Act.2. Take the following affirmative action designed toeffectuate the policies of the Act:(a) Upon request, pay terminated employees, pursu-ant to terms of the expired contract, severance pay forall sick leave accrued under the expired contract andduring the-period of May 1, 1973, to January 15, 1974.(b) Post at its place of business located at 429 South96th Street, Seattle, Washington, copies of the attachednotice marked "Appendix."" Copies of said notice,on forms provided by the Regional Director for Region19, after being duly signed by Respondent's representa-tive, shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60 consecu-tive days thereafter, in conspicuous places, including allplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by Respondentto insure that said notices are not altered, defaced, orcovered by any other material.(c)Notify the Regional Director for Region 19, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.of the National LaborRelations Board" shall read "PostedPursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."ORDERPursuant to Section 10(c) of the National Labor Re-lations Act,as amended, the National LaborRelationsBoard hereby orders that the Respondent, Ace Galvan-izing, Inc., Seattle,Washington, its officers, agents,successors,and assigns,shall:1.Cease and desist from:(a) Refusing to pay terminated employees, pursuantto terms of the expired contract, severance pay in lieuof sick leave accrued prior to January 15, 1974.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofit In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by OrderAPPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agencyof the United States GovernmentWE WILL pay terminated employees, pursuant toterms of the expired contract, severance pay for allsick leave accrued under the expired contract andduring the period of May 1, 1973, to January 15,1974.WE WILL NOT in any like or related manner inter-fere with, restrain, or coerce employees in the ex-ercise of rights guaranteed in Section (7) of theAct.ACE GALVANIZING, INC